                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

NEIL F. LURIA, as Trustee to the
TAYLOR, BEAN & WHITAKER PLAN
TRUST,

             Plaintiff-Appellant,

vs.                                                    Case No. 5:18-cv-592-Oc-34

ADP, INC.,

             Defendant-Appellee.
                                         /

                                        ORDER

      THIS CAUSE is before the Court sua sponte. On June 10, 2019, Appellee ADP Inc.

(ADP) filed ADP’s Unopposed Motion to Accept Exhibits Filed Under Seal as Part of the

Record on Appeal. See Doc. 17; Motion. In the Motion, Appellee requested pursuant to

Rule 8009(f), Federal Rules of Bankruptcy Procedure (Rule(s)), that this Court accept

exhibits designated as part of the record on appeal that the parties previously filed under

seal in the underlying bankruptcy proceeding. See id. In relevant part, Rule 8009(f) states:

      A document placed under seal by the bankruptcy court may be designated
      as part of the record on appeal. . .but the bankruptcy clerk must not transmit
      it to the clerk of the court where the appeal is pending as part of the record.
      Instead, a party must file a motion with the court where the appeal is pending
      to accept the document under seal. If the motion is granted, the movant must
      notify the bankruptcy court of the ruling, and the bankruptcy clerk must
      promptly transmit the sealed document to the clerk of the court where the
      appeal is pending.

See Rule 8009(f) (emphasis added).

      The Court granted Appellee’s Motion on June 11, 2019. See Doc. 18; Order.

However, to date it appears Appellee may not have notified the Bankruptcy Court in
accordance with Rule 8009(f), because the bankruptcy clerk has not transmitted the

sealed documents that are the subject of Appellee’s Motion to the clerk of this Court

for inclusion as part of the record on appeal.

Accordingly, it is hereby

        ORDERED:

        No later than February 10, 2020, Appellee ADP shall comply with Rule 8009(f). 1

        Failure to do so will result in this Court treating the record on appeal as complete

        without the sealed documents that are the subject of Appellee’s Motion.

        DONE AND ORDERED at Jacksonville, Florida on January 23, 2020.




lc27
Copies to:

Counsel of Record




1In the event Appellee encounters difficulty ensuring transmittal of the documents, this Court would remind
Appellee of Rule 8009(g), which states “All parties to an appeal must take any other action necessary to
enable the bankruptcy clerk to assemble and transmit the record.”

                                                    -2-
